Citation Nr: 0402892	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-06 595	)	DATE
	)
	)



Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to service connection for depression.




ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from December 1967 to 
March 1972, including service in the Republic of Vietnam from 
May 1968 to May 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California that, in 
part, denied the appellant's claim of entitlement to service 
connection for a psychiatric condition diagnosed as recurrent 
major depression.  As the appellant is currently a resident 
of Michigan, the case was certified to the Board by the 
Detroit, Michigan RO.

The October 1999 rating decision also denied the appellant's 
claims of entitlement to service connection for post-
traumatic stress disorder (PTSD) and peripheral neuropathy.  
The appellant was notified of this rating decision in 
December 1999, and he submitted a Notice of Disagreement 
(NOD) in November 2000.  A Statement of the Case (SOC) was 
issued in January 2003, but the appellant did not complete 
the procedural steps necessary for an appeal on the PTSD 
issue or the neuropathy issue.  Therefore, the Board has not 
included either of those issues in its appellate review.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

In view of the account given by the appellant of events that 
purportedly happened in service and of the medical treatment 
that followed, the Board will ask for the RO to attempt to 
develop the record further as will be explained below.  
Regardless of whether additional records are obtained, the 
appellant should also be afforded a VA examination to 
determine if any diagnosed depression is linked to his period 
of active military duty in any way.

Some of the appellant's service personnel records are in 
evidence.  The service personnel records reveal that the 
appellant was absent without leave (AWOL) on six occasions 
after his return from Vietnam in May 1969, for a total of 327 
days; some of these apparently account for the appellant's 
reduction in rank from E4 to E3.  The RO should make attempts 
through all appropriate channels to obtain the reports 
associated with the investigations, performance evaluations 
and disciplinary actions indicated on the personnel records 
currently in evidence.

The appellant underwent a VA psychiatric examination in April 
1999.  The examiner concluded that the appellant was 
currently suffering from recurrent major depression and that 
his current depressive symptoms were related to the 
appellant's service in Vietnam.  However, the examiner did 
not review the claims file in conjunction with the 
examination.

Review of the medical evidence of record reveals that, in 
addition to various substance abuse disorders and the 
recurrent major depression diagnosed during the April 1999 VA 
examination, the appellant was diagnosed with acute anxiety 
reaction secondary to drug use in November 1969.  The 
appellant was more recently diagnosed with a dysthymic 
disorder at a VA facility in July 2002.  Inasmuch as there 
seems to be conflicting information as to the correct 
diagnosis and onset date, another examination would be 
helpful in adjudicating this case.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  The RO should take appropriate steps 
to secure any additional Army service 
medical records or alternative records for 
the appellant through official channels or 
from any other appropriate source.  In 
particular, the RO should obtain records 
of any psychiatric treatment rendered at 
the Valley Forge Army Hospital in December 
1969.  These records should be associated 
with the claims file.  If there are no 
records, documentation used in making that 
determination should be included in the 
claims file.

3.  A search for the rest of the 
appellant's Army personnel records, 
including performance evaluation reports, 
from the Official Military Personnel File 
(OMPF) or from any other appropriate 
source, must be undertaken.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

4.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
psychiatric disorder since 1972, not 
already provided.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal.  
In particular, the records from treatment 
at the Memorial Health University Medical 
Center and the records from the treatment 
at the Battle Creek VAMC in 
November/December of 1969 should be 
obtained.  All correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative, if any, should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.

5.  After the above development is 
completed, the RO should arrange to have 
the appellant examined by a VA 
psychiatrist in order to determine the 
nature, onset date and etiology of any 
depression.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  An 
opinion should be obtained even if the 
appellant does not report for the 
examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis and 
etiology of any depression found.  All 
necessary tests and studies should be 
conducted.  

The examiner should offer an opinion as to 
the etiology and onset date of any 
diagnosed depression.  In particular, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the etiology of the appellant's 
depression is attributable to any disease 
or incident suffered during his active 
service from December 1967 to March 1972.  

6.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report to 
the VA examiner for corrections or 
additions.

7.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

